DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

Gounares (Pub NO.: US 2012/0227040) teaches: “A hybrid operating system may allocate two sets of resources, one to a first operating system and one to a second operating system.  Each operating system may have a memory manager, process scheduler, and other components that are aware of each other and cooperate.  The hybrid operating system may allow one operating system to provide one set of services and a second operating system to provide a second set of services.  For example, the first operating system may have monitoring applications, user interfaces, and other services, while the second operating system may be a lightweight, high performance operating system that may not provide the same services as the first operating system.”
Bollela (Pub No.: US 6,466,962) teaches In this invention, the approach is to partition the central processor and other system resources into two virtual machines, first a machine running a largely unmodified general purpose operating system, and second a machine running a real-time kernel, then to multiplex access to the physical hardware by the virtual machines.  By 
Oza (Pub NO.: US 2011/0023026) teaches Apparatus, systems, and methods may operate to monitor operations of at least one processor to define a set of executed applications executed under a first operating system over a selected time period; and to generate an image of a second operating system having sufficient resources to service a subset of the set of executed applications, the subset determined according to a usage pattern defined by at least a portion of the selected time period, the number of resources provided by the second operating system being less than or equal to the number of resources provided by the first operating system.  The images may be loaded based on receipt of a menu selection.  Additional apparatus, systems, and methods are disclosed. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “wherein the first processing module ignores operation not included in the selected operating system; and wherein the selected operating system includes one or more selected application specific level operations of the application specific operating system.”- which taught nor suggested by the prior art of record (PTO-892 and 1449).
Therefore, claims 1-19 indicated allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186